Citation Nr: 1625408	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO. 09-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for intervertebral disc disease of the lumbar spine (back disability) since March 26, 2013. 

2. Entitlement to a separate rating for radiculopathy of the lower extremities associated with the back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2000 to October 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied increased ratings for the back disability. 

In January 2013, the Board remanded the back disability claim for additional evidentiary development. In an October 2015 decision, the Board partially granted and partially denied the increased ratings for the back disability and remanded the claim of entitlement to a separate rating for radiculopathy of the lower extremities for additional evidentiary development. The Veteran appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In April 2016, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's denial of an increased rating in excess of 20 percent for a back disability since March 26, 2013. The Court remanded this claim for further development and consideration; however, the JMPR did not modify any other part of the Board's October 2015 decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board must remand the claims on appeal for additional procedural and evidentiary development. 

The April 2016 JMPR directed the Board to provide the Veteran with an adequate examination to address the current severity of her back disability or to explain why one is not necessary. The record shows that the AOJ conducted a new VA examination for the back disability in December 2015; however, the record also shows that this examination's report was not considered by the AOJ in the first instance for the back disability claim or that an SSOC was issued on this matter. 

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015). While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013. 38 U.S.C.A. § 7105(e) (West 2014). The Veteran filed a Substantive Appeal in May 2009 for her increased rating claim. Moreover, 38 U.S.C.A. § 7105(e) does not apply to VA-generated evidence, such as the December 2015 VA examination. As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new VA-generated evidence relevant to the Veteran's claim for an increased rating for the back disability since March 26, 2013.

In a May 2013 statement, the Veteran indicated that she was being treated for her back and leg symptoms at the VA Medical Center (VAMC) in Washington, DC. She also stated that she sought treatment for these conditions from a sports medicine doctor at Fort Belvoir, Virginia. However, the claims file does not contain these records, and there is no indication that VA attempted to associate these records with her claims file. A remand is required to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify the names of providers, locations, and records of any treatment for her back and bilateral lower extremity disabilities. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Associate with the Veteran's claims file all VA treatment records for the Veteran's back and bilateral leg disabilities since 2006 from the Washington, DC VAMC. Document any negative responses received.

3. Following the above, readjudicate the claims via a supplemental statement of the case (SSOC). Afford the Veteran a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

